               Case 1:21-cv-00322-CM Document 50 Filed 03/04/21 Page 1 of 26




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                   x
In Re: New York City Policing During Summer 2020       Civil Action No.:
Demonstration                                          20-CV-8924
                                                       (CM) (GWG)
                                                   x

This filing is related to                              Civil Action No.:
                                                       21-CV-0322
People v. City ofNew York et al.                       (CM) (GWG)

                                                   x




                        MEMORANDUM OF LAW IN SUPPORT OF
                    PROPOSED INTERVENOR DETECTIVE ENDOWMENT
                      ASSOCIATION’S MOTION FOR INTERVENTION




                                             PITTA LLP
                                             Stephen Mc Quade, Esq.
                                             Vincent F. Pitta, Esq.
                                             Attorneys for Proposed Intervenor
                                             Detective Endowment Association
                                             120 Broadway, 28th Floor
                                             New York, New York 11554
                                             (212) 652-3885
                                             smcg uade(~i2yittaIaw.com
                                             vpitta(~i~pitta1a~v.com




(00682634.2)
          Case 1:21-cv-00322-CM Document 50 Filed 03/04/21 Page 2 of 26




                                   TABLE OF CONTENTS




TABLE OF AUTHORITIES                                                                        ii

PRELIMINARY STATEMENT                                                                        1

STATEMENT OF FACTS                                                                          3

ARGUMENT                                                                                    3

        POINT I INTERVENTION AS OF RIGHT IS WARRANTED IN THE INSTANT
        ACTION                                                       3

               A.   Intervention is Timely                                                  4

               B.   The Union’s Interests Are Direct, Substantial and Legally Protectable    5

               C.   Only the Union Can Address Impairment                                   14

               D. The City, as Employer and Prosecutor, Cannot Represent the Union or Its
               Members                                                                  16

        POINT II PERMISSIVE INTERVENTION OF THE                                             18

CONCLUSION                                                                                  20




                                                1
(00682634-2)
          Case 1:21-cv-00322-CM Document 50 Filed 03/04/21 Page 3 of 26




                                   TABLE OF AUTHORITIES


                                                                              Page(s)
Federal Cases

Brennan v. New York City Rd ofEduc.,
  260 F.3d 123 (2d Cir. 2001)                                                  5,6,7

D ‘Amato v. Deutsche Bank,
  236 F’.3d 78 (2d. Cir. 2001)                                                     3

EEOC v. AT&,
  T, 506 F.2d 735 (3d Cir. 1974)                                                   14

Farmland Dairies v. Comm. ofNew York State Dept. ofAgriculture and Markets,
  847 F.2d 1038 (2d Ct. 1998)                                                      4

Floyd v. City ofNew York,
  302 F.R.O. 69 (S.D.N.Y. 2014)                                                    14

ILL. Hayden Co. ofNew York v. Siemens Medical Sys., Inc.,
  797 F.2d 85 (2d Cir. 1986)                                                   18, 19

In re Holocaust Victim Assets Litigation,
   225 F.3d 191 (2d Cjr. 2000)                                                      4

L&M Bus Corp. v. Rd ofEduc. ofthe City Sch. Dist.,
  2018 WL 1782709 (E.D.N.Y. 2018)                                                   6

Long Island Trucking, Inc. v, Brooks Pharmacy,
  219 F,R.D, 53 (E.D.N.Y, 2003)                                                     3

Madison Stock Transfer, Inc. v. Netco Investments, Inc.,
  2007 WL 2902960 (B.D.N.Y. September 27, 2007)                                    16

Northwest Forest Resource Council v. Glickman,
  82 F,3d 825 (9th Cir. 1996)                                                      16

Rios v. Enterprise Association SteamJItters Local Union 638,
  520 F.2c1 352 (2d Cir. 1974)                                                     16

Spangler v. Pasadena City Rd. ofEduc.,
  552 F.2d 1326(9th Cir. 1977)                                                     19

Trbovich v. United Mine Workers ofAmerica,
  404U.S.528                                                                       16


                                                 11
(00682634-2)
           Case 1:21-cv-00322-CM Document 50 Filed 03/04/21 Page 4 of 26




US. Postal Sen. v, Brennan,
 579 F,2d 188 (2d dr.)                                                              19

U& v. City ofLos Angeles,
 288 F.3d 391 (9th Cir. 2002)                                                  passim

US, v, Pitney Bowes,
 25 F.3c1 66 (2d Cir. 1994)                                                          4

WR. Qrace & Co. v. Local 759,
 461 U.S. 757 (1983)                                                                 5

State Cases

City ofNew York v. New York State Nurses Assn.,
 29N.Y.3d546(2017)                                                                  11

City ofNew York v. Patrolmen ‘s Benevolent Assn. ofthe City of;
  New York, 14N.Y.3d46                                                               8

City of Watertown v. State ofNY Pub. Empi Relations BcL,
  95 N.Y.2d 73 (2000)                                                               10

Statutes

42U.S.C.~1983                                                                         I

Article I Sections 8 and 12 of the N. Y. Constitution

N.Y. Civ. Rights Law § 28                                                           13

New York City Administrative Code, Title 12, Chapter 3                         passim

Rules

FRCPRuIe24(a)                                                                 3, 18, 20

FRCP Rule 24(b)                                                              18, 20, 21

Other Authorities


Assistant Deputy Wardens/Deputy Wardens Association, 7 OCB2d 26 (BCB 2014)           10

Correction Officers Benevolent Association, 49 OCB 40 (BCB 1992)                     12

District Council37, 4 OCB2d 19 (BCB 2011)                                            10



                                                 111
100682634-2}
          Case 1:21-cv-00322-CM Document 50 Filed 03/04/21 Page 5 of 26




District Council 37, 5 OCB2d 8 (BCB 2012). 10

EMS Superior Officers Association, 75 OCB 15, at 16 (BCB 2005)               12

EMS Superior Officers Association, 79 OCB 7 (BCB 2007)                       12

Local 333, United Marine Division, 6 OCB2d 25 (BCB 2013)                     10

Sergeants Benevolent Association, 23 OCR 6 (BCB 1979)                        12

Un(formedFirefighters Association, 43 OCB 70 (BCB 1989)                      12

Uniformed Firefighters Association, 49 OCR 39 (BCB 1992)                     12

Ui4formedFirefighters Association, 3 OCB2d 16 (BCE 2010)                  11, 12

Un~formecl Firefighters Association, 10 OCB2d 5 (BCB 2017)                   10




                                             iv
(00682634-2)
          Case 1:21-cv-00322-CM Document 50 Filed 03/04/21 Page 6 of 26




                                 PRELIMINARY STATEMENT

        This memorandum of law is submitted on behalf of Proposed Intervenor, the Detectives

Endowment Association (hereinafter “flEA” or “Union”), in support of its Motion for Intervention

in the above-captioned matter.

        Plaintiff, the People of the State of New York by the New York State Attorney General,

Letitia James (hereinafter “AG James”) and her office, the Office of the Attorney General

(hereinafter “OAG”), commenced this proceeding alleging violations of the First, Fourth, and

Fourteenth Amendments of the     U.S.   Constitution; 42 U.S.C.   §   1983; Article I Sections 8 and 12

of the N. Y. Constitution, and common law tort claims sounding in civil assault, civil battery, false

arrest, and negligence (hereinafter “Complaint”). The factual backdrop for this extensive legal

action is the demonstrations that occurred during the Summer of 2020 protesting alleged racially-

biased and excessive policing efforts purportedly undertalcen by police departments in the United

States, as well as in the City of New York (hereinafter “Protests”).

         In the Complaint, Plaintiff delves into specific instances where protesters were allegedly

subjected to unconstitutional and tortious behavior at the hands of employees of the New York

City Police Department (hereinafter “NYPD”), some of whom may allegedly be members of the

DEA. Plaintiff in the instant matter, seeks an order from this Court: i) vacating the practices and

policies of the NYPD that were exercised during the Protests, ii) declaring the actions of the

NYPD, as well as its agents which may include DEA members, as unconstitutional, and iii)

enjoining the NYPD, as well as its agents which may include DEA members, from further

implementing the practices and policies complained of herein.

         Proposed Intervenor, the IDEA, seeks intervention in the above-captioned action because

the Union has direct, substantial, and legally protectable interests in the instant matter. Further,

the potential outcome of this litigation will impair these interests, and the existing parties, namely

{00682634.2}
          Case 1:21-cv-00322-CM Document 50 Filed 03/04/21 Page 7 of 26




the NYPD and the City of New York (hereinafter “City” or “Defendants”), cannot adequately

protect the interests of the Union and/or its membership. Indeed, Defendants are incapable of

protecting the DEA’s statutory and contractual rights due to a conflict of interest created by the

dichotomy of the NYPD serving as the primary adjudicator of discipline against DEA members,

the NYPD’s role as “master” over its employees and the inherent dynamic between employer and

bargaining representative, which frequently places these two sides in an adversarial stance in

collective negotiations.

         As stated in the Declaration of Paul DiGiacomo, dated March 3, 2021 hereinafter

“DiGiacomo Decl.”), who is the President of the DEA, the Union is in the best position to ensure

that the statutorily-created collective bargaining rights of the DEA, as well as the terms and

conditions contained in its collective bargaining agreement, retain their respective integrity and

that the results of the instant matter’s resolution, either by the Court or by the parties hereto, do

not unnecessarily adversely impact the health and safety of DEA members.

         Finally, DEA brings with its members direct insight into the practical challenges of

maintaining the requisite balance between peaceful protest and unlawful disorder, not from a

distance, but from the streets, under the stress of action. It is all well and good to imagine, but we

live it. We are not robots, not widgets. We are partners with our spouses, daughters and sons to

our parents, parents to our children, of a part with our communities, but distinguished by our sworn

duty to protect all people as we uphold the law. We can help in this action. We belong at this

table.

         Based upon the instant memorandum of law, as well as the DiGiacomo Affidavit and the

exhibits annexed thereto, this Court should grant the DEA’ s Motion for Intervention.


 The DEA is aware that similar motions are being made by the Patrolmen’s Benevolent Association (hereinafter
“PBA”) and the Sergeants Benevolent Association (hereinafter “SBA”) seeking intervention herein, To the extent
                                                      2
(00682634.2)
          Case 1:21-cv-00322-CM Document 50 Filed 03/04/21 Page 8 of 26




                                        STATEMENT OF FACTS

         The facts relevant to this action are set forth in the DiGiacomo Affidavit, the Declaration

of Stephen Mc Quade, dated March 3, 2021 (hereinafter “Mc Quade Declaration”), as well as the

exhibits annexed thereto.



                                                ARGUMENT


                                                   POINT I

                              INTERVENTION AS OF RIGHT IS
                            WARRANTED IN THE INSTANT ACTION

         According to the Federal Rules of Civil Procedure (hereinafter “FRCP”): “On a timely

motion, the court must permit anyone to intervene who               .   .   .   claims an interest relating to the

property or transaction that is the subject of the action, and is so situated that disposing of the

action may as a practical matter impair or impede the movant’ s ability to protect its interest, unless

existing parties adequately represent that interest.” FRCP Rule 24(a)(2).

         In fleshing out FRCP Rule 24(a)(2), the Courts have held that intervention is proper if: i)

the motion is timely; ii) the proposed intervenor has an interest In the existing litigation; iii) the

proposed intervenor’ s interest would be impaired by the outcome of the litigation; and iv) the

proposed intervenor’s interest will not be adequately represented by the existing parties. See

D ‘Amato v. Deutsche Bank, 236 F.3d 78, 84 (2d. Cir. 2001); see Long Island Trucking Inc. v.

Brooks Pharmacy, 219 F,R,D, 53,55 (E,D.N.Y. 2003) (stating that: “The test is flexible and courts

generally look at all of the factors rather than focusing narrowly on any one of the criteria”).



that the arguments presented by the PBA or SBA are consistent with the DEA’s arguments, the Union joins in those
arguments. However, for the purposes of consistency and ense of reference, the instant memorandum of law will only
refer to the application being made by the DEA in connection with the above-captioned matter.

                                                        3
(00682634-2)
           Case 1:21-cv-00322-CM Document 50 Filed 03/04/21 Page 9 of 26




Furthermore, this standard has been applied liberally because intervention “serves both efficient

resolutions of issues and broadened access to the courts.” US. v. City ofLos Angeles, 288 F,3d

391, 398       (91h   Cir. 2002) (holding that by allowing parties with an interest in the outcome of a

specific case to intervene, “we often prevent or simpli~ future litigation involving related issues;

at the same time we allow an additional interested party to express its views before the court”).

        The flEA’s motion to intervene meets each of these elements and, therefore, should be

granted.

    A. Intervention is Timely

        The timeliness of a motion to intervene is determined by analyzing:

                      (1) how long the applicant had notice of its interest in the action
                      before making its motion; (2) the prejudice to the existing parties
                      resulting from this delay; (3) the prejudice to the applicant resulting
                      from a denial of the motion; and (4) any unusual circumstances
                      militating in favor of or against intervention.

In re Holocaust Victim Assets Litigation, 225 P.3d 191, 198 (2d Cir. 2000). Additionally, in

applying these factors, the Courts have “broad discretion in assessing the timeliness of a motion

to intervene, which defies precise definition.” US. v. Pitney Bowes, 25 F,3d 66, 70 (2d Cir. 1994);

see Farmland Dairies v. Comm. ofNew York State Dept. ofAgriculture and Markets, 847 F.2d

1038, 1044 (2d Cir. 1998) (holding thatthe timeliness of a motion to intervene “must be evaluated

against the totality of the circumstances before the court”).

         In the instant matter, the flEA has undoubtedly satisfied this prong of the intervention as

of right standard. The Complaint was filed with the Court on January 14, 2021, (see Dkt. 1), which

is only 36 days prior to the DEA’s submission of notice regarding its possible intention to file a

motion to intervene, (see Dkt. 34), and just 48 days prior to the submission of the instant motion.

Additionally, the Court directed this motion’s timeline when incorporating a motion to intervene


                                                         4
{00682634-2}
              Case 1:21-cv-00322-CM Document 50 Filed 03/04/21 Page 10 of 26




    briefing schedule in its Order, dated February 22, 2021. (See Dkt. 40). Given these temporal

    circumstances, neither Plaintiff nor Defendants may claim delay or prejudice in the DEA filing the

    instant application. In contrast, the prejudice that the DEA will suffer is immeasurable, as will be
‘   discussed below in greater detail since the rights and interests of the Union’s members would be

    dramatically altered as a result of the outcome in the instant matter. Finally, intervention now, at

    this early stage, wisely maximizes the input the DEA can have in working to a constructive result

    in this difficult case.

        B. The Union’s Interests Are Direct. Substantial and Legally Protectable

            Motions for intervention are fact sensitive, and do not fit neatly into previous precedential

    compartments.       The facts of this case, as discussed below, overwhelmingly favor DEA’s

    intervention.

                   1. Contractual Interests

             The interests at issue that necessitate intervention must be “direct, substantial, and legally

    proteotable” in order for the Court to permit intervention. Brennan v. New York City Bd. ofEthic.,

    260 F.3d 123, 129 (2d Cir. 2001). With specific regard to the DEA’s interests that could be

    adversely affected by the outcome of the instant litigation, the Courts in the past have held that

    impairment and/or interference with a union’s statutory rights to collectively bargain or with a

    union’s contractual rights is sufficient to meet this element of the four-part standard, See W.R.

    Grace & Co. v. Local 759,461 U.S. 757, 760-76 1 (1983) (finding that diminishment of provisions

    contained in a union’s collective bargaining agreement addressing strike layoffs, seniority rights,

    and the grievance arbitration procedure constituted a valid interest upon which intervention can be

    granted).




                                                        5
    (00682634.2)
         Case 1:21-cv-00322-CM Document 50 Filed 03/04/21 Page 11 of 26




        In Brennan, the federal government brought an action against the New York City Board of

Education (hereinafter “DOE”) alleging violations of; inter cilia, Title VII of the Civil Rights Act

of 1964 (hereinafter “Title VII”) for its pattern and practice of discriminatory hiring and

recruitment in the civil service title of Custodian and Custodian Engineers. In a settlement

agreement reached between these parties, the DOE agreed to confer upon the employees who had

been discriminated against in violation of Title VII certain seniority rights. However, employees

in those titles that had already achieved certain levels of seniority could then be possibly bumped

from their respective spots. The proposed intervenors in that action highlighted that seniority

rights are tied to job assignments and steps in the pay scale. In granting the motion to intervene,

the Court determined that the reconfiguration of the seniority system in those job titles constituted

a protectable interest. See Brennan, 260 F.3d at 129,

         More recently, in an action between the DOE and private bus company, the union

representing the           s bus drivers sought intervention because the Request for Bid sent out by

the DOE did not require prospective bidders to adhere to certain employee protection provisions

of the collective bargaining agreement by and between the DOE and the union. See L&M Bus

Corp. v. Rd. ofEduc. of the City Sch. Dist., 2018 WL 1782709 (E.D.N.Y. 2018). In holding that

the union established the requisite contractual interest, the Court expressly stated that the union,

“as the majority union in this field, has a unique interest in protecting the rights of the employees

who would be affected by this bidding process.” Id., 2018 WL 1782709 at *3~ Further, the Court

determined that lack of these employee protections established in the collective bargaining

agreement “could affect [the union] members’ financial and other job-related interests.” i~.;2 see


2 ~ must be noted that the Court in L&M Bus Corp. denied the union’s motion to intervene for failing to demonstrate
that the existing parties could not adequately represent the union’s interests because the bus companies and the
employees “have the same ultimate objective,” Ii, at *4• The adequacy of representation, which will be discussed
below, is not true here.
                                                         6
(00682634.2)
         Case 1:21-cv-00322-CM Document 50 Filed 03/04/21 Page 12 of 26




also US. v. City ofLos Angeles, 288 F.3d at 398 (finding in favor of intervention due to a union’s

state law rights “to negotiate the terms and conditions of its members’ employment” and “to rely

on the collective bargaining agreement that is a result of those negotiations”).

         Here, the DEA’s interests in the instant matter, especially the outcome thereof; are

summarized by its desire to protect, inter alia, the contractual rights of the Union’s membership.

The City and DEA are parties to a collective bargaining agreement covering the time period from

April 1, 2012 to March 31, 2019, which is currently in status quo (hereinafter “CBA” or

“Agreement”). (See Deci. Ex. 2). Contained therein are a number of covenants that could be

adversely affected by the outcome in this case, whether by this Court or by Plaintiffs and

Defendants as part of a settlement agreement. Article XIII          §   4 of the CBA states that DEA

members who are suspended for more than 30 days without pay may lose their respective health

insurance coverage. (See id,, p. 18). ~Article XIV    §    1(f) of the CBA provides that the City shall

remit periodic payments to the Union’s civil legal representation fbnd based upon the number of

active duty Detectives. (See ii, p. 20).

         Another provision of the Agreement that is of particular import due to the underlying

factual disputes at issue herein is Article   XVI §   1 of the CBA, which states that the City shall

provide “safety helmet and equipment” for each Detective that “shall conform to Police

Department specifications.” (Id., p. 21). The diminishment of these rights will have a “domino

effect” that will outlast the instant matter and will disperse amongst all of the Union members.

Brennan, 260 F,3d at 132. Similarly, Article XVI       §   5 of the CBA provides that the NYPD will

disclose certain departmental information to the Union as part of its obligation to administer the

Agreement. (See id., p. 22).




                                                  7
(00682634-2)
          Case 1:21-cv-00322-CM Document 50 Filed 03/04/21 Page 13 of 26




          With respect to remuneration paid directly to Union members, Article XVI           §   11 of the

CBA allows for Union members, upon separation from service to receive a lump sum payment for

their accrued terminal leave, which is a monetary benefit first codified in the Board of Estimates

of the City of New York Resolution Calendar Number 579, dated June 27, 1957, provided he/she

did not have disciplinary charges pending at the time of said separation. (See Id., p. 24). Further,

Article XVI        §    16 of the CBA provides that DEA members may be entitled to performance

compensation, which is based upon outstanding, exceptional actions taken in connection with their

jobs. (See Id., p.’25). With respect to the long-standing commitment to harmonious labor relations,

Article XXI    §       1 of the CBA defines what a “grievance” is for the purposes of the Agreement and

is an integral aspect of all labor-management relations. (Ii, p. 28). Article XXVII     §   1 of the CBA

requires the City and flEA to “jointly maintain and support a labor-management committee.” (Id.,

p. 33).

          All of the above-stated contractual provisions could be altered or diminished as a result of

the outcome of the matter at bar. In the event that this Court requires the City to promulgate new

policies and procedures involving the manner in which the NYPD respond to protests in the future,

these new regulations could serve as new predicates for discipline. And although disciplinary

actions undertaken by the Police Commissioner are not negotiable under          § 434 of the New York
City Charter, not all aspects of discipline are beyond the scope of collective bargaining, See City

ofNew York v. Patrolmen’s Benevolent Assn. of the City qfNew York, 14 N.Y.3d 46, 59 (stating

that not “every step” the Police Commissioner’s disciplinary authority is a prohibited subject of

bargaining). As such, contractual provisions in the Agreement that could be affected by pending

disciplinary charges against a DEA member, such as entitlement to lump sum payments of terminal

leave and performance compensation, could be diminished by the outcome of the instant matter.



                                                       8
{00682634-2}
         Case 1:21-cv-00322-CM Document 50 Filed 03/04/21 Page 14 of 26




        Additionally, the loss of health insurance for a suspension longer than 30 days could

certainly occur if a flEA member is subjected to this disciplinary penalty resulting from some new

directive issued by the NYPD as a result of this case. Further, the likelihood of increased civil

litigation that results from the instant matter would drain the Union’s civil legal representation

fund, and as such, the Union, in the next round of negotiations would have to divert attention and

resources from other needed improvements to the Agreement and to an increase in the periodic

payments from the City for this fund. Similarly, the resolution of this case could impose upon the

NYPD restrictions on the access to information it collects that then is contractually required to be•

disclosed to the DEA. Finally, the existence of Article XVI             §   I of the CBA converts the topic of

equipment into a mandatory subject of bargaining, and this case may result in outfitting or

depriving flEA members of equipment contrary to that contractual provision.

               2. Statutory Interests

         By examining the perspective ofthe New York City Collective Bargaining Law (New York

City Administrative Code, Title 12, Chapter 3) (hereinafter “NYCCBL”) and the caselaw

interpreting the same by the New York City Board of Collective Bargaining (hereinafter “BCB”

or “Board”), it is demonstrable that the resolution of the instant matter could not only infringe

upon the contractual rights of the flEA members, as discussed above, but also upon theft statutory

rights, as well, compound the need for intervention at this time.

         Under the NYCCBL, the scope of issues subject to collective bargaining is established,

inter alia, in NYCCBL      §   12-307(a), which provides, in pertinent part:

                  a. Subject to the provisions of subdivision b of this section and
                  subdivision c of section 12-304 of this chapter, public employers
                  and certified or designated employee organizations shall have the
                  duty to bargain in good faith on wages   .hours.
                                                               .   ., [and] working
                                                                               .,


                  conditions.


                                                      9
(00682634-2)
         Case 1:21-cv-00322-CM Document 50 Filed 03/04/21 Page 15 of 26




         In addition to these specific categories, the BCB has also held that policies and procedures

that are promulgated by the employer that are appurtenant to and/or have an effect upon wages,

hours, and working conditions shall be deemed mandatory subjects of bargaining. See Dist

Council 37, 5 OCB2d 8, at 13 (BCB 2012). Moreover, “the New York State Court of Appeals has

recognized the strong and sweeping public policy in favor of collective bargaining and the

presumption that all terms and conditions of employment are subject to mandatory bargaining.”

Dist. Council 37, 5 OCB2d 8, at 13 (citing City of Watertown v. State ofNY Pub. Empl. Relations

.Bd, 95 N,Y.2d 73, 79 (2000).

         When disputes arise regarding whether a subject is mandatory, permissive, or prohibited,

§   12-309(a)(2) of the NYCCBL grants the Board the authority “to make a final determination.” In

the event that the Board determines that a matter is within the purview of mandatory subjects of

bargaining, then a public sector employer’s subsequent failure to negotiate regarding the same

constitutes an improper practice under NYCCBL       § I 2-306(a)(4).   See Un~f Firefighters Assn., 10

OCB2d 5, at 13 (BCB 2017) (citingAsst. Deputy Wardens/Deputy Wardens Assn., 7 OCB2d 26,

at 18, (BCB 2014) (holding that “a unilateral change to a mandatory subject of bargaining is an

improper practice because it constitutes a refUsal to bargain in good faith”), Generally, procedures

that affect terms and conditions of employment are mandatorily negotiable. See Dist. Council 37,

4 OCB2d 19, at 22 (BCB 2011). Specifically, the addition of a new requirement into an existing

process constitutes a procedural change that must be negotiated. See Local 333, Utd. Marine Div.,

6 OCB2d 25, at 18 (BCB 2013).

         As the certified bargaining representative for all Detectives, the flEA is charged witi~

ensuring that its members are freely allowed to execute their rights pursuant to NYCCBL          §   12-

305. And when actions are undertaken that restrict, modi&, or constrain those rights, the DEA is


                                                  10
(00682634-2)
         Case 1:21-cv-00322-CM Document 50 Filed 03/04/21 Page 16 of 26




obligated, pursuant to NYCCBL           §   12-306(b)(3), to represent its members. As such, the Union is

obliged to file the instant application because the outcome herein could have an adverse effect on

the DEA and its membership. Resolution in the instant matter will likely impose new processes

and procedures upon DEA members, which are subject to negotiations, as dictated by the

NYCCEL and the Board’s precedents.

         In addition to the bargaining obligation that arises when procedural aspects of management

decisions are implemented, Article XVI           §   5 of the CBA requires the NYPO, as well as the City

and OLR, to disclose information and documents to the Union. The possible outcome of the instant

matter is the collection of data from members of the NYPD, but this Court could restrict the manner

in which such information is disseminated to the Union. Such an imposition would violate the

NYCCBL’s mandate upon employers to disclose relevant information to its unions, as codified in

NYCCBL         §   12-306(c)(4). See City ofNew York v. New York State Nurses Assn., 29 N.Y.3d 546,

554 (2017) (holding information exchange is mandated under NYCCBL                      §   12-306(c)(4), and

failure to do so, violates     §   12-306(a)(4) of the NYCCBL).

         Furthermore, NYCCBL            §   12-307(b) also establishes a claim under the NYCCBL for

violations of, inter cilia, the practical impact on safety. The BCB has held that: “[Q]uestions

concerning the practical impact that decisions on the above matters have on terms and conditions

of employment, including, but not limited to, questions of workload, staffing and employee safety,

are within the scope of collective bargaining.” NYCCBL            §   12-307(b). Coalescing the prohibitions

contained in NYCCBL           § l2-306(a)(4) along with the mandates       contained in the latter portion of

NYCCBL         §   12-307(b), it is obvious that a public employer may run afoul of its duty to bargain in

good faith if the public employer fails to negotiate in good faith concerning a topic that has a

practical impact on safety. See, e.g, Un(f Firefighters Assn., 3 OCB2d 16, at 35-36 (finding that


                                                         11
{00682634—2}
         Case 1:21-cv-00322-CM Document 50 Filed 03/04/21 Page 17 of 26




the non-mandatory subject of bargaining dealing with the assignment of Firefighters to asbestos

abatement activities at the scene of a steam pipe explosion had a practical impact of the safety of

Firefighters, and therefore required bargaining); Correction Officers Benevolent Assn., 49 OCB

40, at 18 (BCB 1992); Unjf Firefighters Assn., 49 OCB 39, at 43 (BCB 1992) (finding that the

non-mandatory subject of bargaining addressing the assignment of light duty firefighters, who

were inadequately trained, created a practical impact on safety, and therefore mandated

bargaining).

        In establishing such a violation, a union “must substantiate with sufficiently specific details

    the existence of a threat to safety.” EMS Superior Officers Assn., 75 OCB 15, at 16 (BCE

2005). However, this demonstration does not require a showing of an actual injury because

“potential impact arising from exposure to a dangerous condition can be a basis for finding a

practical impact on safety.” Unjf Firefighters Assn., 3 OC~2d 16, at 30; see also Sergeants

Benevolent Assn., 23 OCB 6, at 25 (BCB 1979) (stating that “[while it would be difficult to foresee

every factor relating to safety, it seems proper to require that the parties discuss potentially unsafe

conditions”); EMS Superior Officers Assn., 79 OCB 7, at 31 (BCB 2007) (holding that “the Board

does not require a union to show that injuries have actually resulted from management’s action in

order to demonstrate a practical impact on safety”). Further, “managerial action (or inaction) may

be challenged.    .   on the ground that it allegedly has had a practical impact on affected employees’

safety.” Unff Firefighters Assn., 43 OCB 70, at 3 (BCB 1989).

         The outcome of the instant litigation could result in changes to policing practices, as

requested by Plaintiff, and those alterations could have a practical impact on the safety of the

DEA’s membership. As detailed in the DiGiacomo Affidavit, the actions and directions of the

NYPD frequently placed DEA members in harm’s way, and resolution of the instant matter could


                                                    12
{00682634-2)
         Case 1:21-cv-00322-CM Document 50 Filed 03/04/21 Page 18 of 26




mandate what directives are given to DEA members in the field, which undoubtedly will have a

practical impact on the safety of its membership. Moreover, the BCB caselaw specifically states

that speculative threats to safety can be grounds for finding a violation of § 12-306(a)(4) of the

NYCCBL.

         In addition, the interests of the Union would be impinged upon because the City will not

shield the members of the DEA from potential civil litigation, under the common law concept of

agency. As reóently as this past Summer, this State passed a law that allows a person a private

right of action against a DEA member, if he/she fails to provide medical or psychological aid to

an individual in his/her custody. See N.Y. Civ. Rights Law § 28. Also, this legislation expressly

provides that qualified immunity, as a governmental actor effectuating his/her official duties, is

not a defense to said action.

         Furthermore, there is pending legislation on the federal and local level that would decimate

the argument of agency protecting DEA members from individual civil liability.        mt. 2220-202 1
before the City Council would allow the public to bring a civil action against a DEA member who

is found to have deprived an individual of his/her right constitutional right against unreasonable

searches and seizures. Additionally, this new cause of action would require DEA members to

retain their own counsel because he/she could not entrust the City or NYPD to effectively represent

their interests either during the course of trial or settlement negotiations. Further, the Union, with

more than five thousand members, and its civil legal representation fund, is incapable of supporting

the tsunami of litigation that will arise in the near future. Therefore, protection by the City is not

applicable when the government openly encourages the public to sue dedicated uniformed

members of service.




                                                  13
{00682634.2}
         Case 1:21-cv-00322-CM Document 50 Filed 03/04/21 Page 19 of 26




         Based upon the foregoing, this Court should grant the Motion for Intervention submitted

by the DEA.3

    C. Only the Union Can Address Impairment

         In ascertaining whether a protectable interest will be impaired by the pending litigation for

the purposes to deciding a motion to intervene, the protection and enforcement of contractual and

statutory rights satisfies the third element of the four-part standard. See EEOC v. AT&T, 506 F.2d

735, 741-742 (3d Cit 1974) (fmding that a consent decree that impairs “existing employment

practices nmny of which are embodied in the collective bargaining agreements” meets this prong

of the intervention standard because the union has the obligation “to protect and enforce those

contract provisions [that) will be impaired or impeded by the consent decree”). Further, when the

resolution of pending litigation empowers the court or its agent to unilaterally override collective

bargaining rights, then the impairment element has been met, See US v. City ofLos Angeles, 288

F.3d at 401 (permitting intervention of a union’s challenge to a consent decree because said decree,

“by its terms purports to give the district court the power, on the City’s request, to override the

Police League’s bargaining rights under California law and require the City to implement disputed

provisions of the consent decree”).

         As demonstrated in Subsection B above, the DEA has demonstrated that the contractual

and statutory interests set forth above could be impaired depending on the resolution of the instant

matter. The terms of the CBA that could be diminished by the outcome herein alter the rights that



  The case at bar is distinguishable from Floydv. City of New York, 302 F.R.D. 69 (S.O.N.Y. 2014) (affct 770 F.3d
1051 (2d Cir. 2014) because the Court therein was not presented with the fill panoply of interests at stake that could
restrict the statutory and contractual rightsof the flEA’s membership. In addition, this case comes with it
unprecedented individual member exposure to liability and discipline, as well as inherent conflicts with the City. This
Court contemplated that a motion to intervene in broadly similar litigation may result in a different outcome when it
stated: “Motions to intervene are highly fact-specific and tend to resist comparison to prior cases.” Floyd, 302 F.R.D.
at 83, As such, based upon the discussion herein, comparison between the instant application and the previous motion
to intervene in Floyd is inapt;

                                                          14
(00682634-2)
         Case 1:21-cv-00322-CM Document 50 Filed 03/04/21 Page 20 of 26




have been collectively negotiated and impinge upon the bargaining rights of the Union, As such,

it is the statutory duty of the DEA to ensure that the integrity of the Agreement, as well as the

Union members’ rights under NYCCBL § 12-305, are not modified and/or invalidated. Moreover,

the Union is the only entity that can protect the CBA and the rights of the Union’s membership

from impairment.

        Nunez v. Cily ofNew York, Docket No.: I l-CV-5845 (LTS) (JCF) (hereinafter “Nunez”),

starkly illustrates how a union’s contractual and statutory rights are impaired as a result of litigation

to which it was not a party. In Nunez, a group of inmates filed a civil rights action against the City,

as well as the New York City Department of Correction (hereinafter “DOC”). In litigation that

spanned five years and which is still subject to the Court’s overview as well as a federal monitor,

a Consent Judgment was entered which contained an extensive reworking of the use of force policy

utilized by the DOC. As set forth in its 65 pages, that Court permanently altered the manner which

DOC employees handle uses of force incidents, addressing training, staffing, and recordation.

Further, it outlined acceptable and unacceptable use of force tactics, set forth disciplinary penalties

for those DOC employees who are found to have violated the DOC’s new, Nunez-compliant use

of force policy, and created new predkates for discipline, Nunez also micromanaged the duties of

a DOC employee when confronted with a possible or actual use of force incident, so much so that

these individuals are told who they should alert to an incident, when to intervene in an incident,

and howto do so.

         All of the above-described aspects of the Consent Judgment have hampered the respective

abilities of DOC employees to confront violent threats from dangerous individuals, and have

eviscerated several aspects of the unions’ respective collective bargaining agreements. Worse, the

unions are locked in a destructive “Catch 22”, not having intervened and having no input at the


                                                    15
(00682634-2)
         Case 1:21-cv-00322-CM Document 50 Filed 03/04/21 Page 21 of 26




Court level, the unions are confronted by the City’s position that its bands are tied at the bargaining

table due to the Consent Judgment, As such, the three unions representing uniformed DOC

employees who are most greatly affected by the Consent Judgment in Nunez, the Correction

Officers Benevolent Association, the Correction Captains Association, and the Assistant Deputy

Wardens/Deputy Wardens Association, filed administrative actions against the DOC for its

implementation of the new, Nunez-compliant use of force policy, and these administrative actions

are still pending. (See Mc Quade Decl. ¶~[ 7-14). Thus, because the relevant unions were not party

to the action, Nunez signaled only round one in protracted litigation on multiple fronts, rather than

a comprehensive, reasoned solution to complex problems. Inclusion of DEA in the instant action

at this stage offers the best opportunity to avoid a Nunez quagmire and achieve a just result for all.

    B. The City, as Employer and Prosecutor, Cannot Represent the Union or Its Members

         “The determination as to adequacy of representation lies within the discretion of the court.”

Madison Stock Transfer, Inc. v. Netco Investments, Inc., 2007 WL 2902960,               *   1 (E.D.N.Y.

September 27, 2007); see Rios v. Enterprise Association SteamJItters Local Union 638, 520 F.2d

352, 355 (2d Cir. 1974) (holding that a determination of “the adequacy of existing representation

necessarily involves an assessment of factors which are within the discretion of the district court”).

These factors include whether the interest of an existing party is such that it will make the same

arguments of the proposed intervenor; whether and existing party is capable and willing to make

such arguments; and whether the proposed intervenor would offer any necessary elements to the

litigation that other parties would neglect. See Northwest Forest Resource council v. Glick non,

82 F.3d 825, 838    (9th   Cir. 1996). The demonstration of inadequate representation is one that lies

with the proposed intervenor, but is a minimal burden that merely requires the showing that

representation “may be” inadequate. See City of Los Angeles, 288 F.3d at 398; see Trbovich v.


                                                    16
(00682634.2)
          Case 1:21-cv-00322-CM Document 50 Filed 03/04/21 Page 22 of 26




United Mine Workers ofAmerica, 404 U.S. 528, 538 n. 10 (1972) (“The requirement of the Rule

is satisfied if the applicant show that representation of his interest ‘may be’ inadequate; and the

burden of making that showing should be treated as minimal”).

         Here, the reasons why the existing parties cannot adequately represent the interests of the

USA are legion. Plaintiff herein seeks to demonize the actions that the Union’s members took

during a tumultuous time and during emotionally-heated protests that often were expressly directed

against the uniformed members of the NYPD. Defendants herein cannot adequately represent the

above-described interests of the Union because they, in other situations, take positions that are

anathema to those interests, Regarding the contractual provisions delineated above, the City,

through the New York City Office of Labor Relations (hereinafter “OLR”), seeks to claw back the

benefits the USA has attained through collective bargaining. OLR often takes the bargaining

position that concessions are required in order for the hard working members of the DEA to

achieve modest economic and operational gains at the negotiation table, (DiGiacomo Dee!, ¶1J 72-

74). Therefore, the DEA certainly cannot rely on the City to protect and enforce the integrity of

the CBA and the benefits therein, given that its agency, OLR, is dedicated to diminishing those

benefits.

         Further, the interests of the USA cannot be adequately represented by Defendants because

there is an inherent conflict of interests between the NYPD and USA. As br efly discussed above,

the Police Commissioner is the final adjudicator of discipline against DEA members. As such, he

cannot be expected to advance arguments in the instant matter that would protect DEA members

who could face discipline as a result of the outcome herein. Similarly, the members of the flEA

may face external investigations that are conducted by the New York City Civilian Complaint

Review Board (hereinafter “CCRB”), which is a statutorily-created extension of the City, whose


                                                  17
(0068263 4-2)
         Case 1:21-cv-00322-CM Document 50 Filed 03/04/21 Page 23 of 26




sole purpose is to investigate complaints made by members of the public, draft reports and conduct

hearings related thereto, and to provide the Police Commissioner with disciplinary

recommendations. Once again, the City, through the collaboration between the NYPD and CCRB,

serves in the role of “prosecution” while members of the DEA stand as the “accused.”

Significantly, dozens of DEA members have already been questioned/investigated concerning the

events that gave rise to the above-captioned matter. As such, the City is/will be an adverse party

to the flEA and its members in these scenarios; and therefore the City and its respective interests

certainly would not be aligned with the interests of the Union or its membership. The City will

not make the same arguments or offer elements in this litigation which the flEA can and will.

         Because the Union has met all of the relevant criteria under FRCP Rule 24(a)(2), this Court

should grant the Motion for Intervention submitted by the flEA.


                                                 POINT II

                          PERMISSIVE INTERVENTION OF THE
                 flEA IS ALSO APPROPRIATE IN THE INSTANT MATTER

         In addition to the above “as-of-right” manner in which a party may enter a pending

litigation as an intervenor, the FRCP also provides: “On timely motion, the court may permit

anyone to intervene who:     .   .   has a claim or defense that shares with the main action a common

question of law or fact.” FRCP Rule 24(b)(1)(B), Further: “In exercising its discretion, the court

must consider whether the intervention will unduly delay or prejudice the adjudication of the

original parties’ rights.” FRCP Rule 24(b)(3).

         The Courts have indicated that the satisfaction of this nile is not a high burden to meet, and

that the prospective intervenor need only establish that he/she/it has a sufficient stake in the

outcome of the litigation to satisfy the ordinary requirements for standing. See HL. Hayden Co.

ofNew York v. Siemens Medical. Sys., Inc., 797 F2d 85, 89 (2d Cir. 1986) (holding that district
                                                     18
(00682634.2)
           Case 1:21-cv-00322-CM Document 50 Filed 03/04/21 Page 24 of 26




courts have very broad discretion is granting permissive intervention).           Moreover, when

determining the issue of permissive intervention, the main consideration for the Court is whether

intervention will unduly delay or prejudice the adjudication of the original action. See U S. Postal

Serv. v. Brennan, 579 F.2d 188, 191 (2d Cir.) The Courts will also look to other relevant factors,

such as:

                [TJhe nature and extent of the intervenors’ interest, the degree to
                which those interests are adequately represented by other parties, and
                whether parties seeking intervention will significantly contribute to
                full development of the underlying factual issues in the suit and to
                the just and equitableadjudication of the legal questions presented.

I-U. Hayden Co. ofNew York, 797 F2d at 89 (quoting Spangler v. Pasadena City Bd. ofEthic.,

552 F.2d 1326, 1329   (9Lh   Cir. 1977) (internal quotation marks omitted)).

         In the instant matter, the DEA should be permitted entry for the multitude of reasons set

forth above. The DEA is the legal, authorized representative of its members whose contractual

and statutory rights more than “established” a stake in the outcome of this case, No delay or

prejudice exists in the Unions’ early intervention as teed-up by the Court. The interests of the

Union and its members are substantial and in imminent danger of impairment. And no party can

reasonably be seen as representing the interests of the Union’s members who would be nothing

but pawns in the existing parties’ contest.        These factors alone would warrant permissive

intervention. But there is more.

         Concerning the concept of permissive intervention, the DEA will certainly contribute

significantly to the full development of the underlying factual issue and just and equitable

adjudication of the instant matter. The Union’s members can provide context and insight into the

events raised in the Complaint, as well as the day-to-day implementation of the policies and

procedures of the NYPD which Plaintiff wants to change. Further, permissive intervention is


                                                   19
(00682634-2)
           Case 1:21-cv-00322-CM Document 50 Filed 03/04/21 Page 25 of 26




appropriate herein because the Union’s Motion for Intervention satisfies the underlying principles

of intervention, which is serving “efficient resolutions of issues and broadened access to the

courts.”   US.   v. City ofLos Angeles, 288 P.3<1 at 398.

         As detailed in the submissions of the DEA herein, the granting of the instant application

can only benefit this Court in its analysis of the claims raised by Plaintiff and the defenses

presented by Defendants. Furthermore, this Court will undoubtedly benefit from the insight

obtained from the Detectives who may have been present during the incidents that gave rise to the

above-captioned matter or similar events of crowd control. The Union and its members will be

able to expand upon the compromised safety issues that were suffered by all who were present

during these protests, give insight to the manner in which all acted during these incidents, and the

directives given by the NYPD related thereto. Therefore, in order for this Court to equitably

adjudicate the above-captioned matter, the DEA should be granted the right to participate herein,

so that the Court may provide an appropriate resolution.

         Based upon the foregoing reasons, the DEA should be allowed to participate in the above-

captioned matter on the ground of permissive intervention because the Union has satisfied the

statutory criterion set forth in FRCP Rule 24(b) and the judicial precedent in the above-cited case

law.




                                            CONCLUSION


         WHEREFORE, the DEA respectfully requests that the Motion for Intervention, dated

March 3, 2021, be granted finding that intervention of the Union as of right is appropriate under

FRCP Rule 24(a)(2), or in the alternative, finding that permissive intervention of the Union is


                                                   20
(00682634.2)
         Case 1:21-cv-00322-CM Document 50 Filed 03/04/21 Page 26 of 26




appropriate under FRCP Rule 24(b), as well as such other and further relief as this Court finds just

and proper.

Dated: New York, New York
       March 3, 2021

                                                PITTA LLP


                                                By:           4/
                                                        StepheNi-M~Qu e, Esq.
                                                        Vincent F./1~itta, Esq.
                                                        Attorneyq’ft Proposed Intervenor
                                                        DetectivdsC Endowment Association
                                                         120 Broadway, 28t1i Floor
                                                        New York, New York 10271
                                                        (212) 652-3885
                                                        smcciuadecI~pittaIaw.com
                                                        vpi tta(Thpi tt&aw.com



TO:     Gregory Morril, Esq.
        Lillian Marie Martinez, Esq.
        Morenike Fajana, Esq.
        Philip Levitz, Esq.
        Travis W. England, Esq.
        Jessica Clarke, Esq.
        New York State Office of the Attorney General
        28 Liberty Street, l4~ Floor
        New York, New York 10005
        Attorneys for Plaint ~ff

         Brachah Goykadosh, Esq.
         Dara L. Weiss, Esq.
         New York City Law Department
         100 Church Street
         New York, New York 10007
         Attorneys for Defendants




                                                 21
{00682634-2}
